h ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Following the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that he knowingly facilitated the unauthorized practice of law by a suspended lawyer. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Raymond Canzoneri, Jr., Louisiana Bar Roll number 27742, be suspended from the practice of law for a period of eighteen months, retroactive to August 7, 2012, the date of his interim suspension. It is further ordered that all but nine months of the suspension shall be deferred, subject to the condition that any future misconduct may be grounds for making the deferred portion of the suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.